DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 10, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,302,354 to Watvedt et al. (hereinafter referred to as Watvedt).
	In regard to claim 1, as shown in figures 1 and 2, Watvedt discloses a filter element capable of filtration and dehumidification of a gas. The first filter element (10) forms at least one filter medium body having an outflow side delimiting a clean-side flow chamber. A second filter element (20) is arranged downstream of the at least one filter medium body (10) in a flow direction of the gas in the clean-side flow chamber, as shown in figures 1 and 2. The second filter element (20) is a sorbent filter element and is considered to be capable of acting as a dehumidification unit. As discussed in column 
	In regard to claim 3, as discussed in column 4 lines 34 – 43, the dehumidification unit (20) can include a porous casing, which forms a housing. The porous casing inherently includes one or more inflow openings and an outflow opening. Given the arrangement of the dehumidification unit and the filter medium body, the outflow opening is connected to the outflow opening of the clean-side flow chamber. As discussed above, the dehumidification includes a drying agent in the housing.  
	In regard to claim 4, the porous casing forming the housing would include a plurality of inflow openings distributed across an axial length of the dehumidification unit. 
	In regard to claim 6, the dehumidification unit (20) is fixedly connected to the housing, or carrier body, in Watvedt.
	In regard to claims 10 and 11, the at least one filter medium body (1) can be considered to include a flat filter body. As shown in figures 1 and 2, two of the at least 
	In regard to claim 16, the axis of the outflow opening of the clean-side flow chamber extends parallel or coaxially to a center axis of the filter element of Watvedt. 
	In regard to claim 17, as discussed in column 6 lines 39 – 48, the filter device, or filter element, of Watvedt is installed in an aircraft. The filter element of Watvedt is inherently installed in a portion of the aircraft that can be considered to form a filter housing, as broadly recited in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watvedt.
Watvedt is discussed above in section 3. In figures 1 and 2, Watvedt discloses filter elements (10, 20) having V, W, and Y shapes. Watvedt does not show round or cylindrical filter elements. As discussed in column 7, lines 5 – 22, the shape of the filter elements in Watvedt is not critical, and they can be bodies of revolution. While, Watvedt does not specifically disclose cylindrical filters, one of ordinary skill in the art would reasonably expect that cylindrical filters could be formed such that a smaller filter element fits inside of a larger one. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the filter elements (10, 20) in Watvedt as concentric cylindrical elements as there is no evidence the shape is critical and this arrangement would similarly allow the dehumidification unit (20) to fit inside of the filter medium body (20). It has been held that a particular shape of a structural feature or object is matter of design choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape is significant, see In re Dailey, 149 USPQ 47. In this case, the filter element of Watvedt can be considered to form a round filter element. 

Allowable Subject Matter
Claims 5, 7 – 9, and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773